Citation Nr: 0424038	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of restoration of service connection for 
ulcer disease.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to March 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 2003, the veteran presented oral testimony at a 
hearing held at the RO before a Decision Review Officer 
(DRO), a transcript of which has been associated with the 
claims file.

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an Acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2004, and to make the final 
determination of the claim.


FINDINGS OF FACT

1.  In an August 1959 decision, the Board denied restoration 
of service connection for ulcer disease.  

2.  The additional evidence associated with the file since 
the Board's August 1959 denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
restoring service connection for ulcer disease and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 1959 Board decision, denying restoration of 
service connection for ulcer disease, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to reopen the claim of 
restoration of service connection for ulcer disease has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, VCAA notice was provided to the veteran in 
November 2001 before the unfavorable decision in July 2002.  

As for the content of the notice, the RO notified the veteran 
that the evidence needed to substantiate the claim was new 
and material evidence that duodenal ulcer disease was related 
to service.  The veteran was also notified that VA would 
obtain private medical records or he could submit them.  He 
was told to submit any lay evidence he had to support the 
claim.  The RO requested that the veteran identify any 
additional evidence or information and he was given 60 days 
to respond.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra, (preadjudicatory VCAA notice).

As for the 60 days for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not cited verbatim, the RO 
did request that the veteran submit any lay evidence he had 
and to identify any additional evidence or information, which 
are words to the same effect.  For this reason, the Board 
determines that the notice provision of 38 C.F.R. 
§ 3.159(b)(1) has been satisfied. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The veteran has not identified any 
additional evidence, which would support his claim, and there 
is otherwise no outstanding evidence to obtain.  Therefore, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Legal Analysis

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
an August 1959 Board decision.

The Board's August 1959 decision subsumed any and all prior 
RO decisions.  38 C.F.R. § 20.1104 (2003). 
Accordingly, the Board will evaluate evidence received since 
the August 1959 Board decision in order to determine whether 
such evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim.

Evidence of Record Considered in the August 1959 Board 
Decision:

The Board's August 1959 decision denied the veteran's claim 
of restoration of service connection for ulcer disease, 
diagnosed as a duodenal ulcer.  That decision is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The Board at that 
time denied the claim essentially on the basis that the 
evidence clearly and unmistakably established that the 
duodenal ulcer existed prior to service and was not 
aggravated during service.  

The evidence of record consisted of the following.  Service 
medical records disclosed a notation on induction examination 
of stomach trouble.  In January 1945, the veteran was 
hospitalized with the complaint of stomach trouble of three 
years duration.  Data recorded for clinical purposes 
disclosed that the veteran had previously complained of 
epigastric pain in December 1944 and three years earlier he 
had been treated by a local physician for epigastric pain 
that had been relieved by diet.  During the hospitalization, 
a gastrointestinal series revealed a duodenal ulcer.  The 
diagnosis was chronic ulcer disease.  A Board of Medical 
Officers found that the disease had onset in 1942, that it 
existed prior to service, and that it was not aggravated by 
service.  The veteran was subsequently discharged from 
service because of the disability.  

After service in 1945, in his original application for VA 
disability compensation, the veteran claimed a stomach ulcer 
that began in 1942 that was aggravated by service.  He 
reported that he was treated by J.M.W., M.D., in 1942.  

On initial VA examination in May 1947, the examiner reported 
that the veteran's history was typical of a duodenal ulcer.  
After a gastrointestinal series, the impression was duodenal 
ulcer. 

In a May 1959 statement, J.M.W., M.D., reported that he was 
the veteran's family physician prior to service and that the 
veteran did not suffer from stomach ulcers before service. 

There was also a statement from a representative of the 
veteran's employer, who indicated that the veteran's ulcer 
condition interfered with his employment, but the person had 
no knowledge of the condition existing prior to 1945.  

Additional Evidence Since the 1959 Board Decision

Reports of a private hospital disclose that in August 1994 
the diagnoses were gastrointestinal bleeding due to erosive 
gastritis and acute esophagitis.  History included a partial 
gastrectomy. 

Private medical records dated from February 1990 to January 
2000 document chronic gastritis.  

In a January 2002 statement, the veteran reported that in the 
summer of 1958 he underwent surgery for stomach ulcers, that 
his condition did not improve, and that he has continued to 
suffer with the same condition.  

In a January 2002 statement, the veteran's son reported that, 
in August 1994, he found his father incoherent and bleeding 
and he transported the veteran to the hospital, where he was 
diagnosed and treated for bleeding ulcers.  

During a June 2003 hearing before a DRO, the veteran reported 
that he was in good health prior to his enlistment to active 
service, that during service he became ill and was 
hospitalized, and that following his discharged from service 
he continued to receive treatment.  

The veteran has submitted a copy of his Award of Disability 
Pension dated in March 1945.  

During the March 2004 hearing, the veteran reiterated the 
testimony he gave in his June 2003 hearing.  

Analysis

Some of the additional medical evidence is, "new" in the 
sense that it was not previously considered by agency 
decisionmakers.  However, none of this evidence is 
"material" for purposes of reopening the claim.  The 
private medical records merely document the veteran's ongoing 
complaints and treatment for gastrointestinal symptoms since 
1990.  This evidence does not relate to an unestablished fact 
necessary to substantiate the claim, namely, evidence that 
service connection for ulcer disease should be restored, that 
is, evidence of aggravation during service.  In fact, there 
is no reference to service.  

As for the veteran's statements and testimony, it is 
cumulative of prior statements, previously considered, that 
there the veteran did not have ulcer disease prior to 
service, which was considered by the Board in the August 1959 
decision.  Also to the extent that the veteran's and his 
son's statements and testimony are offered in the context of 
the onset during service of ulcer disease or of aggravation, 
a layperson without the appropriate medical training and 
experience is not competent to offer an opinion on a medical 
question, such as the existence of a disease or whether a 
disease was aggravated.  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen the previously disallowed claim.  

In light of the above, the Board concludes that additional 
evidence by itself or in connection with the evidence 
previously assembled does not raise a reasonable possibility 
of substantiating the claim of restoration of service 
connection for ulcer disease and the evidence is not new and 
material for purposes of reopening the claim.  




ORDER

As new and material evidence has not been presented, the 
petition to reopen the claim of restoration of service 
connection for ulcer disease is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



